ACCEPTED
                                                                                                          03-13-00370-CV
                                                                                                                  6827458
                                                                                               THIRD COURT OF APPEALS
                                                                                                          AUSTIN, TEXAS
                                                                                                      9/8/2015 2:18:02 PM
                                                                                                        JEFFREY D. KYLE
                                                                                                                   CLERK
                            BRIM, ARNETT & ROBINETT P.C.
                                            Attorneys at Law
Jefferson K. Brim, 111                  2525 Wallingwood Drive                              Norma J. Cantu
Richard L. Arnett                             Building 14                           FILED IN E. Tanner
                                                                                           Corey
Mark W. Robinett                          Austin, Texas 78746               3rd COURT Brandon
                                                                                           OF APPEALS
                                                                                                   Y. Brim
                                            (512) 328-0048                      AUSTIN,    TEXAS
                                                                                  Lisa J. Soto, Of Counsel
                                       (512) 328-4814 (facsimile)           9/8/2015 2:18:02 PM
                                                                              JEFFREY D. KYLE
Writer's e-mail:                                                                     Clerk
mrobinett@brimamett.com




                                          September 8, 2015


VIA ELECTRONIC FILING

Mr. Jeffly Kyle, Clerk
Court of Appeals, Third District
P.O. Box 12547
Austin, Texas 78711

Re: The State Board of Educator Certification v. Erasmo Montalvo, Docket No. 03-13-00370-CV

Dear Mr. Kyle:

        I am in receipt of your letter setting oral argument in the above captioned case for October 7,
2015 at 1:30pm. Through this letter I am confirming my intent to present oral argument in this matter.
Please contact my office if you have any questions. Thank you for your attention to this matter.


                                                Very Truly Yours,




                                                Mark W. Robinett

cc:      Ellen Sameth (via email: eIlen.sameth(oag.state.tx.us)